EXHIBIT CERTIFICATE PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Power-Save Energy Company (the "Company") on Form 10-Q for the three months ended March 31, 2009 as filed with the Securities & Exchange Commission (the "Report"), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report Fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 5, 2009 By:/s/ Michael Forster Michael Forster Chief Executive Officer
